Case 9:19-cv-00049-RC-KFG Document 4 Filed 03/28/21 Page 1 of 2 PageID #: 50



                            **NOT FOR PRINTED PUBLICATION**

                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

CALVIN JENKINS-BEY                                 §

VS.                                                §                  CIVIL ACTION NO. 9:19cv49

DIRECTOR, TDCJ-CID                                 §

                      ORDER ACCEPTING THE MAGISTRATE JUDGE’S
                           REPORT AND RECOMMENDATION

       Petitioner Calvin Jenkins-Bey, an inmate confined within the Texas Department of Criminal

Justice, Correctional Institutions Division, proceeding pro se, filed the above-styled petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254. The court previously referred this matter to the

Honorable Keith F. Giblin, United States Magistrate Judge, at Beaumont, Texas, for consideration

pursuant to 28 U.S.C. § 636 and applicable orders of this court.

       The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge regarding this matter. The Magistrate Judge recommends the petition be dismissed

as barred by the applicable statute of limitations.

       The Report and Recommendation of United States of Magistrate Judge, together with the

record and pleadings, has been received and considered by the court. No objections were filed to the
Report and Recommendation.

                                               ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED as the opinion of the court. A final judgment shall be

entered dismissing this petition in accordance with the recommendation of the Magistrate Judge.

       In addition, the court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying federal habeas relief may not proceed unless a

judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a certificate of
Case 9:19-cv-00049-RC-KFG Document 4 Filed 03/28/21 Page 2 of 2 PageID #: 51



                            **NOT FOR PRINTED PUBLICATION**

appealability requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84; Elizalde v. Dretke, 362 F.3d 323,

328 (5th Cir. 2004). To make a substantial showing, the petitioner need not demonstrate that he

would prevail on the merits. Rather, he must demonstrate that the issues he raises are subject to

debate among jurists of reason, that a court could resolve the issues raised in a different manner, or

that the questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S.

at 483-84. Any doubt regarding whether to grant a certificate of appealability should be resolved

in favor of the petitioner, and the severity of the penalty imposed may be considered in making this

determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

       In this case, the petitioner has not shown that the issue of whether his petition is barred by

the applicable statute of limitations is subject to debate among jurists of reason. The factual and

legal issues raised by petitioner have been consistently resolved adversely to his position and the

questions presented are not worth of encouragement to proceed further. As a result, a certificate of

appealability shall not issue in this matter.
              So ORDERED and SIGNED, Mar 28, 2021.


                                                                  ____________________
                                                                  Ron Clark
                                                                  Senior Judge
